Citation Nr: 0009338	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to restoration of a 20 percent evaluation for 
lumbosacral strain.

Entitlement to restoration of a 20 percent evaluation for 
cervical strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1990 to April 
1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO rating decision that reduced the 
evaluation for lumbosacral strain from 20 to 10 percent and 
the evaluation for cervical strain from 20 to 10 percent.  

The issue of entitlement to restoration of a 20 percent 
evaluation for lumbosacral strain will be discussed in the 
remand section of this decision.


FINDINGS OF FACT


1.  A September 1993 RO rating decision granted service 
connection for cervical strain and assigned a 20 percent 
evaluation for this condition, effective from April 1993; the 
January 1996 RO rating decision reduced the evaluation from 
20 to 10 percent, effective from April 1996, based on 
reexamination disclosing physical improvement.

2.  The cervical strain is manifested primarily by complaints 
of pain and no more than mild limitation of motion; symptoms 
that produce more than mild functional impairment are not 
found.





CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for 
cervical strain are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.40, 4.45, 4.71a, Code 
5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from October 1990 to April 
1993. 

Service medical records show that the veteran was involved in 
motor vehicle accidents and treated for cervical strain.

At a VA medical examination in June 1993, the veteran 
complained of neck pain.  On evaluation, he had neck pain and 
motion of the cervical spine was flexion to 20 degrees, 
extension to 20 degrees, right and left lateral flexion to 10 
degrees, and rotation to 20 degrees.  X-rays of the cervical 
spine showed some mild posterior spur formation at the C3-C4 
level.  The diagnosis was cervical strain.

A September 1993 RO rating decision granted service 
connection for cervical strain and assigned a 20 percent 
evaluation for this condition, effective from April 1993.  
The rating remained unchanged until the January 1996 RO 
rating decision.

The veteran underwent a VA medical examination of his neck in 
October 1995.  He complained of neck pain with motion.  
Pressure palpation along the left side of the neck and 
pressure palpation overlying muscles in this area caused 
discomfort.  Backward extension of the cervical spine was to 
50 degrees, left lateral rotation was to 30 degrees, right 
lateral flexion was to 40 degrees, and forward flexion was to 
60 degrees.  X-rays of the cervical spine were negative.

A November 1995 RO rating decision proposed reducing the 
evaluation for the cervical strain from 20 to 10 percent 
based on the results of the October 1995 VA medical 
examination.  The veteran was notified of this determination 
in November 1995 and of his right to submit additional 
information.

The January 1996 RO rating decision reduced the evaluation 
for cervical strain from 20 to 10 percent, effective from 
April 1996.

The veteran testified at a hearing in April 1996.  His 
testimony was to the effect that he had neck pain that 
limited his activities.  

The veteran underwent a VA medical examination in July 1997.  
He complained of neck stiffness.  There was very slight 
limitation of motion of the cervical spine of approximately 
5 percent in all aspects.  No other abnormalities related to 
the cervical spine disorder were noted.  The diagnosis was 
cervical strain.  The examiner noted that the cervical spine 
limitation was minimal.  Strength was reported as full, and 
no decreased motion or excess fatigability was associated 
with the cervical strain.

The veteran underwent a VA medical examination in May 1999.  
Examination of the cervical spine was reported as normal.

The veteran's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim for restoration of a 
20 percent evaluation for cervical strain and that no further 
assistance to the veteran with regard to this claim is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.

The representative requests consideration of the provisions 
of 38 C.F.R. § 3.344 with regard to the veteran's entitlement 
to restoration of a 20 percent evaluation for cervical 
strain, but the 20 percent evaluation was effective from 
April 1993 to April 1996, well under 5 years, and 
reexamination disclosing improvement warrants a reduction in 
this rating.  38 C.F.R. §§ 3.105(e) and 3.344(c) (1999).

The reports of the veteran's VA medical examinations in 
August 1995, July 1997, and May 1999 reveal no more than mild 
limitation of motion of the cervical spine, and in May 1999 
the VA examination revealed no abnormalities.  VA X-rays of 
the cervical spine in 1995 were negative.  While the 
veteran's testimony is to the effect that he has neck pain 
that limits his activities, the medical examinations do not 
show the presence of pain with motion of the cervical spine.  
Nor do the reports of these examination indicate the presence 
of muscle weakness, incoordination or fatigability associated 
with the cervical strain.  Hence, the evidence supports no 
more than a 10 percent rating for the cervical strain.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the medical evidence 
indicates no more than mild limitation of motion of the 
cervical spine and there was no abnormality of the cervical 
spine found at the veteran's most recent VA medical 
examination.  Hence, it appears that the slight limitation of 
motion of the cervical spine found at some examinations 
without demonstrable pain on motion or weakness, fatigability 
or incoordination are best evaluated as 10 percent disabling, 
and no more, under Diagnostic Code 5290.

The Board recognizes that X-rays of the cervical spine in 
1993 revealed mild posterior spur formation at the C3-C4 
level, and that X-rays of the cervical spine in 1995 were 
negative.  For the sake of argument, assuming that the 
veteran has arthritis of the cervical spine, the evidence 
still would not support the assignment of a rating in excess 
of 10 percent for the cervical strain and restoration of the 
20 percent evaluation.

The preponderance of the evidence is against the claim for 
restoration of a 20 percent evaluation for cervical strain, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Restoration of a 20 percent evaluation for cervical strain is 
denied.


REMAND

A review of the record shows that the veteran underwent 
medical examinations in 1995, 1997, and 1999 with regard to 
his lumbosacral strain disorder.  The report of his VA 
medical examination in July 1997 indicates the presence of 
decreased motion and excess fatigability and incoordination 
of the lumbosacral spine, which could be increased during 
flare-ups.  The findings noted in the reports of his 1995 and 
1999 medical examinations seem inconsistent with the findings 
in the report of the July 1997 medical examination, and the 
examiner did not clarify the different findings.  That is, 
the record does not disclose whether the 1997 examination 
showed an increased level of disability, or a temporary 
flare-up.  Thus, the current rating of the low back 
disability is at issue, as well as the propriety of the 
reduction that was based on the 1995 examination.  The duty 
to assist the veteran includes providing him with a thorough 
and contemporaneous medical examination that takes into 
account prior medical evaluations.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the claimed disability/ies.  DeLuca, 8 Vet. App. 202.  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (1999) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his lumbosacral strain.  
All indicated studies, including ranges 
of motion of the lumbar spine with the 
ranges considered normal by the examiner 
reported in parentheses, should be 
performed and all clinical findings 
reported in detail.  The examiner should 
express an opinion as to the severity of 
the veteran's lumbosacral strain, that 
includes any functional impairment caused 
by pain or weakness.  Specifically, the 
examiner should express an opinion as to 
whether or not there is severe painful 
motion or weakness with regard to the 
lumbosacral strain.  The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case, including the seemingly 
inconsistent findings with regard to 
ranges of motion of the lumbar segment of 
the spine noted in the reports of prior 
VA medical examinations.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

2.  After the above development, the RO 
should review the claim for restoration 
of a 20 percent evaluation for 
lumbosacral strain.  If action remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 



